PER CURIAM.
The order appealed from in No. 7849 not being appealable, it is ordered that the appeal in this cause be dismissed; and, the court being of opinion that the evidence in cause No. 7306 does not clearly and convincingly show that the appellant was subjected to fraud, coercion, or duress by the appellees in causing the assignment of the patents in suit, and being further of opinion that there was no loss or damage shown upon the appellant’s second cause of action, it is ordered that the decree of the- court in that cause be affirmed.